Matter of Tiffany H.-C. v Martin B. (2017 NY Slip Op 08183)





Matter of Tiffany H.-C. v Martin B.


2017 NY Slip Op 08183


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Acosta, P.J., Tom, Webber, Gesmer, Singh, JJ.


4999

[*1]In re Tiffany H.-C., Petitioner-Respondent,
vMartin B., Respondent-Appellant.


Steven N. Feinman, White Plains, for appellant.
Law Office of Israel Premier Inyama, New York (Israel P. Inyama of counsel), for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the children.

Order, Family Court, Bronx County (Annette Louise Guarino, Referee), entered on or about August 25, 2016, which, insofar as appealed from as limited by the briefs, after a hearing, dismissed respondent father's petition to modify a custody order to change custody of the parties' minor children from petitioner mother to him, unanimously affirmed, without costs.
Family Court properly found that there was no change in circumstances to warrant a modification of the 2009 custody order, and that a change in custody would not be in the best interests of the children (see Matter of Sergei P. v Sofia M., 44 AD3d 490 [1st Dept 2007]). The father's claims of educational neglect ring hollow, since, after moving to Georgia, he failed to visit the children for some six years or to learn about their educational background and needs. The father, while claiming that the children were performing poorly in school, did not know the name of their school, and was not sure what grade each child was currently enrolled in.
Furthermore, the record showed that the mother took appropriate steps to address the children's challenges and learning disabilities by working with their school and obtaining necessary services for them (see Matter of Liza R. v Lin F., 110 AD3d 513 [1st Dept 2013]). The mother, without the father's assistance, saw to the children's health and obtained physical therapy when needed. Moreover, relocating to Georgia would not be in the best interests of the subject children, who maintain positive relationships with their grandparents, older siblings and other relatives, all of whom live in New York City.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK